Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  156708                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MATTHEW T. THIEL and NIKOLE M. THIEL,                                                                   David F. Viviano
                                                                                                      Richard H. Bernstein
          Plaintiffs/Counterdefendants-Appellees,                                                          Kurtis T. Wilder
  and                                                                                                Elizabeth T. Clement,
                                                                                                                      Justices
  WILLIAM TRAYWICK and MARCIA
  TRAYWICK,
           Intervening Plaintiffs/
           Counterdefendants-Appellees,
  v                                                                 SC: 156708
                                                                    COA: 333000
                                                                    Allegan CC: 15-055184-CK
  DAVID L. GOYINGS and HELEN M. GOYINGS,
             Defendants/Counterplaintiffs-
             Appellants.
  _________________________________________/

       On order of the Court, the application for leave to appeal the August 8, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the defendants’ home is a “modular home” as defined by
  Timber Ridge Bay’s “Declaration of Restrictions, Covenants and Conditions”; and (2) if
  so, whether the violation was a technical violation that did not cause substantial injury,
  Cooper v Kovan, 349 Mich. 520, 530 (1957). In addition to the brief, the appellants shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being served
  with the appellants’ brief. The appellees shall also electronically file an appendix, or in
  the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if
  any, must be filed by the appellants within 14 days of being served with the appellees’
  brief. The parties should not submit mere restatements of their application papers.

        The Modular Home Builders Association is invited to file a brief amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2018
           p0321
                                                                               Clerk